Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 10 and 13: 
    PNG
    media_image1.png
    268
    797
    media_image1.png
    Greyscale

The examiner would like to thank the applicants' representative for explaining their position. After further consideration of the remarks and references, the examiner respectfully disagrees with the applicants' position. The applicant states that the "degree of adjustment" is not based on the derived level of OBI and further states "as noted above…the transmitted signals may not be the only signals interfering with each other". Regarding the first point made by the applicant, Powell teaches measuring noise to detect interference (Powell: page 10, paragraph 4) and “altering” operating conditions based on this measured noise. Regarding the second point, although the applicant has explained different sources of OBI in pages 7 and 8 of the remarks, these different sources are not part of the claimed limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., OBI due to imperfect physical nature of the PON or other different source of OBI) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further states in page 12 that "the gradual adjusting of wavelengths until the noise level is below a threshold does not disclose the features...for at least the reason that gradually adjusting a laser until the noise level is reduced does not suggest…a difference…based on the derived level of OBI". Gradual adjusting is the act of changing the wavelength based on the interference/noise. As per page 10, paragraphs 4 and 5, the altering of an operating condition is based on when the measurement at 10 detects noise worse than a particular noise level i.e. the change in wavelength is based on this detected noise/interference (which is fixed). Furthermore, in view of the claim limitations, the function of “gradual change” is not significant in this matter. The claim language requires a difference based on the interference/noise and Powell teaches these limitations.
			Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the claim objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029).
Regarding claim 1, Powell teaches a controller circuitry configured to control an optical transceiver of an optical line terminal, OLT, in a passive optical network, PON (Fig. 1, OLT 1), the controller circuitry configured to: derive a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal from an optical transceiver of an optical network terminal, ONT (Fig. 1, using noise measuring function 11; page 7, paragraph 5, The control means comprises a further function 11 which measures noise passed by filter 10…; page 10, paragraph 4, when the measurement at 10 detects noise worse than this it first determines which lasers are interfering…; page 2, paragraph 3, it is known that a problem of optical interference exists during upstream transmission where a plurality of optical sources are present in the system… ); and set a wavelength of an optical signal such that a difference between the wavelength of the optical signal  and a wavelength of the upstream optical signal is based on the derived level of OBI (page 10, paragraph 5, altering an operating condition such as temperature of one laser diode while observing consequential changes in noise level. If noise is reduced by altering a laser’s operating condition it indicated that the laser is one of those causing an optical beat and should be moved to a different wavelength, by changing its wavelength…; paragraph 6, laser’s wavelength is sufficiently different from the others not to cause interference; page 7, paragraph 5).
Although Powell teaches altering a wavelength based on the measured beat noise, Powell doesn’t teach altering wavelength at the OLT.
Lee teaches a PON comprising tunable laser at the OLT and at the ONU (Fig. 1A, OLT 10 with tunable source 11 and ONU 30 with tunable source 30) wherein the downstream wavelength in the OLT is set based on a wavelength change signal (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altering of wavelength based on measure OBI taught by Powell and incorporate wavelength tuning at the OLT taught by Lee as it would have been obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success thereby providing an efficient and user-convenient service (Lee: paragraph [0009]).
Regarding claim 10, Powell teaches a method of operating an optical line terminal, OLT (Fig. 1, OLT 1), the method comprising: deriving a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal from an optical transceiver of an optical network terminal, ONT (Fig. 1, using noise measuring function 11; page 7, paragraph 5, The control means comprises a further function 11 which measures noise passed by filter 10…; page 10, paragraph 4, when the measurement at 10 detects noise worse than this it first determines which lasers are interfering…; page 2, paragraph 3, it is known that a problem of optical interference exists during upstream transmission where a plurality of optical sources are present in the system… ); setting a wavelength of an optical signal such that a difference between the wavelength of the optical signal  and a wavelength of the upstream optical signal is based on the derived level of OBI (page 10, paragraph 5, altering an operating condition such as temperature of one laser diode while observing consequential changes in noise level. If noise is reduced by altering a laser’s operating condition it indicated that the laser is one of those causing an optical beat and should be moved to a different wavelength, by changing its wavelength…; paragraph 6, laser’s wavelength is sufficiently different from the others not to cause interference; page 7, paragraph 5).
Although Powell teaches altering a wavelength based on the measured beat noise, Powell doesn’t teach altering wavelength at the OLT.
Lee teaches a PON comprising tunable laser at the OLT and at the ONU (Fig. 1A, OLT 10 with tunable source 11 and ONU 30 with tunable source 30) wherein the downstream wavelength in the OLT is set based on a wavelength change signal (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altering of wavelength based on measure OBI taught by Powell and incorporate wavelength tuning at the OLT taught by Lee as it would have been obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success thereby providing an efficient and user-convenient service (Lee: paragraph [0009]).
Regarding claim 13, Powell teaches a computing system configured to control an optical line terminal, OLT (Fig. 1, OLT 1), the computing system comprising: computer readable storage medium storing computer-executable instructions, and a processor configured to interpret and execute the computer-executable instructions, which when executed by the processor causes the computing system to: derive a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal from an optical transceiver of an optical network terminal, ONT (Fig. 1, using noise measuring function 11; page 7, paragraph 5, The control means comprises a further function 11 which measures noise passed by filter 10…; page 10, paragraph 4, when the measurement at 10 detects noise worse than this it first determines which lasers are interfering…; page 2, paragraph 3, it is known that a problem of optical interference exists during upstream transmission where a plurality of optical sources are present in the system… ); and set a wavelength of an optical signal such that a difference between the wavelength of the optical signal and a wavelength of the upstream optical signal is based on the derived level of OBI (page 10, paragraph 5, altering an operating condition such as temperature of one laser diode while observing consequential changes in noise level. If noise is reduced by altering a laser’s operating condition it indicated that the laser is one of those causing an optical beat and should be moved to a different wavelength, by changing its wavelength…; paragraph 6, laser’s wavelength is sufficiently different from the others not to cause interference; page 7, paragraph 5).
Although Powell teaches altering a wavelength based on the measured beat noise, Powell doesn’t teach altering wavelength at the OLT.
Lee teaches a PON comprising tunable laser at the OLT and at the ONU (Fig. 1A, OLT 10 with tunable source 11 and ONU 30 with tunable source 30) wherein the downstream wavelength in the OLT is set based on a wavelength change signal (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altering of wavelength based on measure OBI taught by Powell and incorporate wavelength tuning at the OLT taught by Lee as it would have been obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success thereby providing an efficient and user-convenient service (Lee: paragraph [0009]).
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029) in further view of Yang et al. (US 6445369).
Regarding claim 2, Powell in view of Lee teaches the controller circuitry according to claim 1, wherein Powell teaches the controller circuity is further configured to: obtain a monitored signal indicative of the received upstream optical signal (page 8, paragraph 1); filtering the signal to obtain a filtered signal (Fig. 1, using filter 10).
Although Powell teaches using the controller circuit to derive the level of OBI, Powell in view of Lee doesn’t teach the controller circuitry is configured to: amplify the monitored signal to obtaining an amplified signal; and filter the amplified signal to obtain a filtered signal; envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal, wherein the integrated signal is indicative of the level of the monitored signal.  
	Yang teaches a receiver circuitry (the receiver of Fig. 3) that is configured to amplify the monitored signal (Fig. 3, monitored signal from photodetector circuit 310) to obtain an amplified signal (Fig. 3, amplify using amplifier circuit 320; Col. 5, lines 60-62, In this circuit, two op-amplifiers with lower gain each is used to achieve a high gain but with less noise); and filter the amplified signal to obtain a filtered signal (Fig. 3, filter with differentiator 350; Col. 6, lines 28-29, The differentiator circuit has a high pass filter…); envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal (Fig. 3, envelop and detector circuit 370, Col. 6, lines 38-40, The integrator is an envelope detector and double integrations are carried out), wherein the integrated signal is indicative of the level of a detected signal (Col. 6, lines 45-46, In this way, the modulated signal would be reconstructed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuitry that derives the level of OBI taught by Powell in view of Lee and incorporate the circuitry of the receiver as taught by Yang in order to successfully reconstruct the input monitored signal for further processing (Yang: Col. 6, lines 45-46).
Regarding claim 11, Powell in view of Lee teaches the method according to claim 10, wherein Powell teaches the controller circuity is further configured to: obtain a monitored signal indicative of the received upstream optical signal (page 8, paragraph 1); filtering the signal to obtain a filtered signal (Fig. 1, using filter 10).
Although Powell teaches using the controller circuit to derive the level of OBI, Powell in view of Lee doesn’t teach the controller circuitry is configured to: amplify the monitored signal to obtaining an amplified signal; and filter the amplified signal to obtain a filtered signal; envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal, wherein the integrated signal is indicative of the level of the monitored signal.  
	Yang teaches a receiver circuitry (the receiver of Fig. 3) that is configured to amplify the monitored signal (Fig. 3, monitored signal from photodetector circuit 310) to obtain an amplified signal (Fig. 3, amplify using amplifier circuit 320; Col. 5, lines 60-62, In this circuit, two op-amplifiers with lower gain each is used to achieve a high gain but with less noise); and filter the amplified signal to obtain a filtered signal (Fig. 3, filter with differentiator 350; Col. 6, lines 28-29, The differentiator circuit has a high pass filter…); envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal (Fig. 3, envelop and detector circuit 370, Col. 6, lines 38-40, The integrator is an envelope detector and double integrations are carried out), wherein the integrated signal is indicative of the level of a detected signal (Col. 6, lines 45-46, In this way, the modulated signal would be reconstructed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuitry that derives the level of OBI taught by Powell in view of Lee and incorporate the circuitry of the receiver as taught by Yang in order to successfully reconstruct the input monitored signal for further processing (Yang: Col. 6, lines 45-46).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029) in further view of Yang et al. (US 6445369) in further view of Yin et al. (US 2017/0302399)
Regarding claim 3, Powell in view of Lee in further view of Yang teaches the controller circuitry according to claim 2, wherein Lee teaches a transmitting laser (Fig. 1A, laser 11) and Powell teaches the received monitored signal is indicative of the received upstream signal (page 8, paragraph 1).
Powell in view of Lee in further view of Yang doesn’t teach the controller circuity is configured to: Application No.: Not Yet AssignedDocket No.: 29250A-000223-USinstruct a transmitting laser of the optical transceiver of the OLT to produce an initializing optical signal configured to instruct the optical transceiver of the ONT to send in reply a responding optical signal.  
Yin teaches instructing the optical transceiver of the OLT to produce an initializing optical signal configured to instruct the optical transceiver of the ONT to send in reply a responding optical signal (paragraph [0007], Downstream data is broadcasted to the ONU by virtue of a light characteristic, and upstream data on the ONU is transmitted…at transmission intervals allocated by the OLT).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OLT taught by Powell in view of Lee in further view of Yang and to incorporate sending an the initializing optical signal to let the transceiver of the ONU know when to start transmitting as taught by Yin so that all the ONUs can transmit at different times thereby avoiding further collisions during transmissions.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029), Yang et al. (US 6445369) in further view of Blauvelt (US 8660437).
Regarding claim 7, Powell in view of Lee in further view of Yang teaches the controller circuitry according to claims 2.
Although Lee teaches tuning of the laser 110, Powell in view of Lee in further view of Yang doesn’t teach wherein that the controller circuitry is configured to instruct a laser bias configured to control a transmitting laser for producing the downstream optical signal at the optical transceiver of the OLT; and wherein the setting further comprises the instructing the laser bias.  
Blauvelt teaches that the controller circuitry is configured to instruct a laser bias (Col. 5, lines 1-2, by adjusting the bias of the laser 26) configured to control a transmitting laser (Fig. 4, transmitting laser 26) for producing the downstream optical signal at the optical transceiver of the OLT; and wherein the setting further comprises the instructing the laser bias (Col. 4, line 67-Col. 5, line 4, Laser controller 28 adjusts the operating wavelength of the laser by adjusting the temperature and/or bias of the laser 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tuning of the laser as taught by Powell in view of Lee in further view of Yang and incorporate tuning the laser bias as taught by Blauvelt as it will allow to sufficiently align the operating wavelength of an optical transmitter laser (Col. 1, lines 38-43).
Regarding claim 8, Powell in view of Lee, Yang in further view of Blauvelt teaches the optical line terminal, OLT, comprising the controller circuitry according to claim 1 (Powell: Fig. 1, OLT 1).  
Regarding claim 9, Powell in view of Lee, Yang in further view of Blauvelt teaches the OLT according to claim 8, wherein Blauvelt teaches further comprising: a laser bias (Col. 5, lines 1-2, by adjusting the bias of the laser 26) and transmitting laser (Fig. 4, transmitting laser 26); and wherein the controller circuitry is further configured  to instruct the laser bias configured to control the transmitting laser for producing the downstream optical signal at the optical transceiver of the OLT; and wherein the setting further comprises instructing the laser bias (Col. 4, line 67-Col. 5, line 4, Laser controller 28 adjusts the operating wavelength of the laser by adjusting the temperature and/or bias of the laser 26).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637